DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
This application discloses and claims only subject matter disclosed in prior application no 13/803,875, filed 03/14/2013 with provisional 61/678,692, filed 08/02/2012, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
61/678,692, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The provisional application fails to support mapping a sensitivity as claimed in independent claim 15.  Parent application 13/803,875 does provide support in paragraph [0052] of the specification.  Therefore, the effective filing date for claims 15-20 is 03/14/2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 was considered by the examiner.

Drawings
The drawings were received on 09/28/2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13 of U.S. Patent No. 10,794,769 B2. 

Instant Application No. 17/034,980
Claim 1
Patent US 10,794,769 B2
Claim 1
A thermal detection device comprising:
an outer housing;
a visual camera configured to generate a first signal related to a visual image of a scene;
a first thermopile array including a first plurality of pixels;
A thermal detection device comprising:
an outer housing;
a visual camera configured to generate a first signal related to a visual image of a scene;
a first thermopile array including a first plurality of pixels;
-
a second thermopile array including a second plurality of pixels;

an array of temperature sensors positioned around the first thermopile array;
a first control unit including a processor and a first memory, the first control unit connected to the first thermopile array and configured to generate a second signal related to a thermal image of the scene, the second signal associated with a temperature sensed by at least one of the first plurality of pixels in the first thermopile array;
an array of temperature sensors positioned around the first thermopile array;
a first control unit including a processor and a first memory, the first control unit connected to the first thermopile array and configured to generate a second signal related to a thermal image of the scene, the second signal associated with a temperature sensed by at least one of the first plurality of pixels in the first thermopile array,
the first control unit positioned within
a sub-housing, the sub-housing including at least one metallic side surface;
a second control unit including a processor and a second memory, the second control unit electrically connected to the visual camera
and the first control unit, the second control
unit configured to:
receive the second signal from the first
control unit, receive one or more output signals from the array of temperature sensors related to a temperature of the first
thermopile array,
generate a thermal map of the first plurality of pixels in the first thermopile array based on the one or more output signals from the array of temperature sensors, the thermal map related to how each pixel of the first thermopile array is affected by variations in temperature, and


receive the second signal from the first control unit, receive one or more output signals from the array of temperature sensors related to a temperature of the first thermopile array,
generate a thermal map of the first plurality of pixels in the first thermopile array based on the one or more output signals from the array of temperature sensors, the thermal map related to how each pixel of the first thermopile array is affected by variations in temperature,


adjust a temperature, using the second thermopile array, of the at least one of the first plurality of pixels in the
first thermopile array, the temperature adjusted based on the thermal map; and
a display configured to display the visual image based on the first signal and the thermal image based on the compensated second signal.
a display configured to display the visual image based on the first signal and the thermal image based on the compensated second signal.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of U.S. Patent 10,794,769 in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.

Instant Application No. 17/034,980
Claim 2
Patent US 10,794,769 B2
Claim 1
The thermal detection device of claim 1, further comprising a second thermopile array including a second plurality of pixels; and 
wherein the second control unit is further configured to adjust a temperature, using the second thermopile array, of the at least one of the first plurality of pixels in the first thermopile array, the temperature adjusted based on the thermal map.
a second thermopile array including a second plurality of pixels;
a second control unit including a processor and a second memory, the second control unit electrically connected to the visual camera and the first control unit, the second control unit configured to adjust a temperature, using the second thermopile array, of the at least one of the first plurality of pixels in the first thermopile array, the temperature adjusted based on the thermal map;






Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to disclose or suggest generating a thermal map of a first plurality of pixels in a first thermopile array based on one or more output signals from an array of temperature sensors, the thermal map related to how each pixel of the firs thermopile array is pixelaffected by variations in temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Lambkin et al. US 2013/0248711 A1 discloses an infrared sensor with heating to a pixel in an array of pixel to cause a known temperature change to assess a sensitivity of the pixel
Speake et al. US 8,378,290 B1 discloses maps for calibration of infrared cameras
GB 2481090 A discloses a thermal imaging camera with two different sensitivities of thermal radiation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485